                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA,                             )
          Plaintiff,                                  )
                                                      )
vs.                                                   )        CASE No. 19-00003-CR--W-BP
                                                      )
JAMES FRANCIS JORDEN, II                              )
          Defendant.                                  )


      DEFENDANT’S CONSENT MOTION FOR EXTENSION OF DEADLINE TO FILE
                   OBJECTIONS TO PRESENTENCE REPORT

         COMES NOW defendant James Francis Jorden II, by and through appointed counsel, and

moves this Honorable Court to enter an Order extending the deadline to file objections to the

preliminary presentence report to January 24, 2020. As grounds for this motion, counsel submits

the following memorandum.

                                MEMORANDUM IN SUPPORT

         1. On September 20, 2019, Mr. Jorden entered a plea of guilty to one Count of

            conspiracy to distribute 500 grams or more of methamphetamine and one Count of

            conspiracy to commit money laundering.

         2. On December 19, 2019, the probation office published its preliminary presentence

            investigation report. Objections are currently due on January 8, 2020.

         3. Due to other commitments, undersigned counsel will need additional time to schedule

            a meeting and discuss the report with her client, evaluate the preliminary presentence

            report, and draft and finalize any objections or suggested additions to the report, and

            is thus requesting an extension up to and including January 24, 2020.




                                                      1
           Case 4:19-cr-00003-BP Document 156 Filed 12/27/19 Page 1 of 2
        4. The brief additional extension of the deadline to file objections for Mr. Jorden will

            not unduly delay the resolution of this matter, as this Court recently continued the

            sentencing date in this matter to April 14, 2020.

        5. The undersigned counsel has communicated regarding this motion with Assistant

            United States Attorney Bruce Rhoades. Mr. Rhoades indicated the government does

            not object to this request for extension of time.

                WHEREFORE, based on the foregoing, defendant Rhoades respectfully requests

            that the Court issue an Order extending the deadline to file objections to the

            presentence report to January 24, 2020.

                                               Respectfully Submitted,

                                               Holman Schiavone LLC

                                               By: /s/ Ashley H. Atwell-Soler
                                                  Ashley H. Atwell-Soler (MO 60931)
                                                  4600 Madison Ave., Ste. 810
                                                  Kansas City, Missouri 64112
                                                 Telephone: (816) 283-8738
                                                  E-Mail:        aatwell@hslawllc.com
                                                 COUNSEL FOR JAMES F. JORDEN

                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of December, 2019 I electronically filed the foregoing

with the clerk of the court by using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.



                                                                     /s/ Ashley H. Atwell-Soler



                                                                 Attorney for Defendant



                                                       2
          Case 4:19-cr-00003-BP Document 156 Filed 12/27/19 Page 2 of 2
